Citation Nr: 1325230	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depressive disorder.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The most probative competent medical, and competent and credible lay, evidence of record establishes that it is at least as likely as not that the Veteran's anxiety disorder with depression is etiologically related to active service.


CONCLUSION OF LAW

Anxiety disorder with depression was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claim for service connection for anxiety disorder with depression.  Therefore, regardless of whether the VCAA duties to notify and assist have been met in this case with regard to this service connection claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . Certain chronic diseases, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for anxiety disorder with depression.

The Veteran's DD 214 reflects that he served in Vietnam from July 1969 to April 1970.  In a statement dated in November 2006, the Veteran indicated that he remembers that his first feelings of anxiety and depression began while he was in basic training.  He further indicated that his condition got worse when he served in Vietnam.  He stated that he received therapy in 1970 upon return from Vietnam. 

A review of the service treatment records does not reflect any psychiatric complaints or findings.  On the service entrance and separation examination reports of medical history the Veteran denied nervous trouble of any sort, and depression or excessive worry.

A February 2007 VA record reflects that the Veteran reported that he had anxiety since high school and it "got worse" in Vietnam. 

A July 2007 psychosocial evaluation reflects that the Veteran reported that he served in Vietnam for one year as a clerk typist.  He noted being fearful in Vietnam and that, in his childhood, he was physically and verbally abused.  The diagnosis was mixed anxiety and depressed mood.  The examiner did not specify whether the Veteran's diagnosis was related to active service. 

An August 2007 Mental Health diagnostic assessment reflects that the Veteran reported that he was "nervous all of the time" as a teenager.  The Veteran reported that he served in Vietnam.  He also reported that after service in 1970 he participated in group therapy, which was related to his involvement in the war and his nervousness.  He reported that this treatment was discontinued after less than a year because of lack of funding.  The Veteran also reported receiving outpatient services in 1982 due to mental health and/or chemical use issues.  He further reported seeing a therapist in 1985 after using alcohol.  He saw Dr. Ingram for about eight years and decided to discontinue therapy because he was unsure if it was helpful.  The assessments included depression with anxiety, and anxiety disorder.  The examiner did not specify whether the Veteran's diagnosis was related to active service.  

A January 2008 Mental health management reflects that the Veteran had been seeing Dr. J.S. for approximately 15 years. 

An October 2008 VA treatment record indicates that the Veteran reported being a clerk typist while serving in Vietnam.  He reported no front line combat experience but stated that he experienced one event that caused him to fear for his life.  He also endorsed witnessing events that were consistent with combat trauma.  He did not present with PTSD complaints, but had persistent depression in his history in terms of lack of social and close interpersonal relationships.  It was noted that he reported chronic low self esteem since childhood.  He appeared to abuse alcohol as a coping mechanism.  

A January 2009 VA treatment record reflects that the Veteran reported that his anxiety started in 5th grade.  He also reported that he had anxiety and tension while in Vietnam.   

May 2009 VA medical records reflect that the Veteran reported that he has been anxious since childhood, and that he had current ongoing stress related to financial issues.

A June 2009 VA mental health progress note indicates that the Veteran was diagnosed with anxiety disorder not otherwise specified and depressive disorder.

An October 2009 memorandum from the Veterans Service Center Manager indicates that the Minneapolis VA Medical Center mental health records for the period of September 1, 1970 through September 30, 1971 are unavailable for review.

A January 2010 VA mental health progress note indicates that the Veteran was seen for an individual therapy session.  He talked about his war experiences seeing bodies and shells exploding near him.  He tended to downplay his accomplishments.  He reported decreased depression since the previous week.  

The December 2010 VA examination report reflects a diagnosis of anxiety disorder, not otherwise specified.  The Veteran reported that he received mental health treatment in the form of a group when he was discharged from service in 1970.  The VA examiner stated that if the Veteran sought mental health treatment when he returned from the military and if he had depression and anxiety in the 1980s when he had started to abuse alcohol, it would appear that his anxiety disorder was aggravated by the military.  The VA examiner found that a determination of service connection for the appellant's mental health problems could not be made without resorting to mere speculation since there were no records to confirm the appellant's self report.  

A January 2011 statement from the Veteran indicates that the Veteran began taking medication for his anxiety and depression.  

A December 2011 letter from a private psychologist, Dr. Ingram, indicates that the Veteran had been treated for major depression and generalized anxiety between June 1987 and June 1998.  Although the associated records were no longer available, Dr. Ingram indicated that the Veteran was shy and quiet, and his experiences in Vietnam and in the military served to reinforce his feelings of insecurity, vulnerability, and generally feeling lost.  

In an April 2012 addendum opinion, the December 2010 VA examiner stated that she reviewed the records added to the claims file and was unable to find any records prior to 1982.  The VA examiner noted that the appellant's self report was the only evidence of treatment in the 1970s.  The VA examiner did not provide an additional opinion.

An April 2013 VA examination report reflects that the VA examiner reviewed the Veteran's claims file.  The diagnoses included anxiety disorder not otherwise specified, alcohol dependence in full sustained remission, and personality disorder with avoidant traits.  Depressed mood was noted as a symptom.  The examiner found that none of the Veteran's current social and occupational impairments are due to alcohol dependence.  Given the significant overlap between anxiety and avoidant personality traits, the examiner found that there is no way to differentiate impairment between these two diagnoses.  The Veteran stated that he participated in individual and group therapy beginning in September 1970, but that funding stopped for the program.  The examiner opined that the Veteran meets the criteria for anxiety disorder.  The examiner noted that although there are no mental health symptoms, diagnoses, or treatment in his service treatment records, the Veteran reports that he attended mental health treatment shortly after being discharged from the military.  Giving the Veteran the benefit of the doubt, based upon his self-report of mental health treatment in the 1970s, the examiner opined that it is at least as likely as not that his anxiety is related to his military service.  The examiner specifically found that current examination did not warrant a diagnosis of depressive disorder.  

A May 2013 addendum report indicates that the previous diagnoses of depressive disorder was made in a treatment context.  Therefore, the examiner stated that a determination about whether this diagnosis has resolved or was made in error cannot be made without resorting to mere speculation.  Given that depression was not diagnosed by the examiner at the April 2013 examination, the examiner found that it is less likely than not that the Veteran's previously diagnosed depression is related to military service.

Although there is no documentation of any mental health problems during service or immediately thereafter, the Board finds that the Veteran's statements that he received mental health treatment beginning in September 1970 to be both credible and competent.  The Veteran is certainly competent to report symptoms of anxiety that he has experienced and treatment for such that he has received.  Additionally, the Veteran's statements have generally been consistent about his past mental health problems and treatment, and the post-service treatment records do not contradict the Veteran's statements.  

Moreover, the record reflects that the Minneapolis VA Medical Center mental health records are unavailable for the time period from September 1970 to September 1971.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Therefore, the Board finds that the Veteran is both competent and credible with regard to his report of mental health symptoms and treatment in September 1970.  Based upon the Veteran's credible statements of his post-service mental health symptoms and treatment, the opinion of the April 2013 VA examiner, the fact that there is no opinion against the claim of entitlement to service connection for anxiety disorder with depression, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder with depression is warranted.  38 U.S.C.A. § 5107(b) (West 2002).  Although major depressive disorder was not diagnosed on the most recent VA examination, depressed mood was noted as a symptom of his psychiatric disability not related to alcohol abuse.  Moreover, the clinical reports of record document depression with anxiety throughout his clinical history.


ORDER

Entitlement to service connection for anxiety disorder with depression is granted.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


